 256DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 25,InternationalBrotherhood of ElectricalWorkers, AFL-CIOandCharlane Electric Co.,Inc.,d/b/aUnity Electric Co.' andHighlandConstructionCorp.and Local 363, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case29-CD-167June10, 1974DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERSFANNING,JENKINS,AND PENELLOThis is a proceeding under Section 10(k) of theNationalLaborRelations Act, as amended,follow-ing charges filedby CharlaneElectric Company Inc.,d/b/a UnityElectricCo.,herein called ChargingParty or Employer,alleging thatLocal 25,Interna-tional Brotherhood of Electric Workers,AFL-CIO,herein called Respondentor Local 25,has violatedSection 8(b)(4)(D) of theAct. Ahearing was heldbefore Hearing Officer Howard Edelman on January10,1974.Highland ConstructionCorp. (generalcontractor),the Charging Party,Local 25,and Local363, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and HelpersofAmerica,herein calledLocal363, appeared at the hearing andand were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing on the issues.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudical error and are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I.THE BUSINESSOF THE COMPANYUnity Electric Co., is a New York corporation withan office at East Meadow, Long Island. At the timeof the hearing it was engaged as an electricalcontractor at a Smithtown, New York, constructionsite,the Lake Grove Shopping Center. During thepast 12 months, Unity purchased goods and materi-als in excessof $50,000 from points outside of theState of New York.We find that Unity is engaged in commerce within1The name of the case is hereby amended so that the word Charlane isspelled pursuant to the General Counsel's request at the 10(1) proceeding.The parties have stipulated the record and certain exhibits in thatproceeding;Kaynard v. Local 25, International Brotherhood of Electricalthe meaning of the Act and that it will effectuate thepoliciesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONSINVOLVEDThe parties stipulated, and we find, that theRespondent and Local 363 are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of DisputeUnity Electric Co. is the electrical subcontractor onthe construction of two restaurants for HighlandConstruction Corp. at the Lake Grove ShoppingCenter.Unity,whose employees are members ofLocal 363, is a member of the United ConstructionContractors Association.The Association had a collective-bargaining agree-ment with Local 363 extending from November 15,1970, to November 14, 1973. Unity also had its ownagreement with Local 363 which likewise expired inmid-November 1973. At the time of the hearing, thepartieswere negotiating a new agreement. Underthese agreements Unity paid wages less than thosepaid under contracts with Local 25, and lower thantheprevailing rates for electricians in the area.Contractors employing Local 25 employees havebeen competing against Unity for some time andrecent events have caused Unity to file the chargeherein.In June and continuing through August 1973, abusinessagent for Local 25, Fred Kerbs, andHighland's Lake Grove jobsite superintendent, JohnMelkun, Jr., met at four different times. The firstmeeting occurred in a parking lot adjacent to thejobsite and lasted only long enough for Melkun toask Kerbs, who was taking pictures of the jobsite, toidentify himself.ApparentlyKerbs declined. Thepictures were for Local 25's business manager whointended using them to keep Local 25's membershipinformed of jobs being done with wage scales lessthan Local 25's. On either July 24 or 31, they metagain near the jobsite. Melkun again asked Kerbs,who again was taking pictures, for his identification.At Kerbs' insistence, they drove a short distancefrom the site2 and Kerbs identified himself as abusiness agent for Local 25. Melkun told Kerbs thathe had heard of Local 25's picketing of Unity before,to which Kerbs replied, "yes, I have the picket signsin the trunk." Melkun testified at the 10(1) proceed-ing that Kerbs referred to "trouble" he had beenWorkers, AFL-CIO,367 F. Supp. 1065 (1973).2Kerbs testified that he insisted on leaving the site beforeidentifyinghimself because he had beenspecificallyinstructedby Local 25's businessmanager notto speak toanyone at the site.211NLRB No. 26 LOCAL 25, ELECTRICALWORKERS,AFL-CIO257experiencing with Unity Electric on other jobs andthat something was goingto have to be done aboutthis job.According to Melkun, Kerbs complainedthat "Unity was not Local 25," but later Melkunreferred to that as not "specifically" stated. Kerbssaid he would return in a week to see the outcome oftheir discussion.Melkun explained to Kerbs that hewould get in touch with the representative partiesand try to straighten the matter out.The next meeting occurred accidentally on August3 or 4 in a nearby department store. Kerbs askedMelkun if he had heard anything about the job andMelkun replied no. Three or four days later Kerbsappeared at the jobsite.Melkun walked over toKerbs' car and Kerbs asked if anything had beenresolved.Melkun explained that Unity was supposedto get in touch with him and Kerbs then stated,"Well I don't want to put a picket line up at your job,but if I have to I will." Melkun testified that at notime did Kerbs, or any union or building tradescouncil, ask to have Unity's contract broken, or tohave Unity put off the job or substituted by anothersubcontractor.Several months later, on November 12, 1973, whenUnity's contractwith Local 363 was about to expire,Local 25 began to picket the Lake Grove jobsite withsigns advertisingthatUnity's electricians did notreceivewages and working conditions as good asthose established in contracts of Local 25. Picketswere given written instructions not to block trucksand to refrain from talking to anyone. The Respon-dent's business manager testified that if the electri-cians on the site "were receiving wages and benefitsthat members of Local 25 received, I would be happyand glad to remove thosepickets immediately." Thepicketing continued for 2 weeks until November 26,when Unity left the job, apparently at Highland'srequest. During the picketing, Highland's employeesand those of the other subcontractors on the siterefused to work. Once Unity left the site thepicketing stopped and the employees returned totheir work.Local 25 had carried on similar picketing at twoother Unity jobs. In June 1973, Unity was forced tocomplete its work at one construction project attimes whenother subcontractors were not on the site.The general contractor subsequently canceled Uni-ty's contract for two additional jobs and replaced itwith a Local 25 contractor. In August 1973, after 2weeks of picketingby Local 25, Unity wascanceledfrom work at a motel complex and again replaced bya Local 25 contractor. The most recent job cancella-tionoccurredwhen a contractor, in August orSeptember 1973, claimed pressure from a tradescouncil of which Local 25 was a member as thereason why Unity was replaced on a renovation jobby a contractor employing members of Local 25.B.The Contention of the PartiesThe General Counsel and the Charging Partycontend that Kerbs' remarks to Job SuperintendentMelkun at the Lake Grove jobsite were threats topicket unless the electrical work was assigned toemployees whoaremembersof or represented byLocal 25. In their view, the picketing and contractcancellationsin late1973, as well as the subsequentpicketing at the Lake Grovesite,are evidence of anunlawful attempt to force theassignment of theelectrical work.The Respondent in its brief takes the position thatthe 10(k) notice should be quashed because of theabsence of a dispute. Respondent contends it hasmerely engaged in peaceful area standards picketing,truthfully advertising that Unity pays wages lowerthen those established by Local 25 contracts.In the preceding 10(1) hearing, and continuallyduring the 10(k) hearing, Local 25 expressly dis-claimed anyinterestin the work allegedly in dispute.In a letter of December 10, 1973, to the RegionalDirector of Region 29, Respondent asked that thenotice of hearing be quashed as it "did not and doesnot claim, and formally and unequivocally disclaimsany of the work in question." The Respondent pointsout that the record is devoid of evidence that Local25 asked Highland Construction or any othergeneralcontractor ever to replace Unity with a Local 25contractor and that at no time did the Respondentever ask Unity to sign a contract with, or to employ,Local 25 men.C.Applicability of the StatuteSection 10(k) of the Act, which directs the Board tohear and determine disputes out of which 8(b)(4)(D)charges have arisen, restricts the Board's authority tocircumstances where the employer's assignment ofwork is in dispute. Here we agree with the Respon-dent that the requisite dispute is absent.Respondent has carried on picketing for thepurpose of advising the public that wages paid byUnity are lower than those received under itscontracts. To reach that end placards advertised thatas its purpose and the pickets were instructed toneither block trucks nor talk to any employees at thesite.Such conduct does not indicate a dispute overwork assignment 3 but merely an attempt to advertisethe substandard wage scale paid by Unity.In our view, neither the conversations between3 Ship Scaling Contractors Association,87 NLRB 92, 98 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDBusinessAgentKerbs and Job SuperintendantMelkun nor the picketing indicates that Local 25ever made claim to the work.Respondent has consistently disclaimed interest inthe work. No evidence was offered that it had askedUnity for a contract, or to hire its members, nor wasevidence submitted to indicate that any demand wasmade upon Highland Construction Corp. or anygeneral contractor to replace Unity with a contractoremploying members of or employees represented byLocal 25.Therefore, as no competing claim exists to the workat issue within the meaning of the Act, we shallquash the notice of hearing issued herein.4ORDERIT IS HEREBY ORDERED that the notice of hearingissued in this case be, and it hereby is, quashed.4SheetMetalWorkers,LocalUnionNo.465 (ThorpeInsulationwith Amalgamated MeatCuttersand ButcherWorkmen of North America,Company),198,NLRB1245;Laborers'InternationalUnion of NorthAFL-CIO (The GreatAtlantic& Pacific Tea Company, Inc.),207 NLRB No.America Local935, AFL-CIO (C & S Construction Co. Inc.),206 NLRB No.149.133; andLocal56,AmalgamatedFood and Allied WorkersUnion,affiliated